Exhibit 99.1 181 University Ave., Suite 2000 Toronto, ONM5H 3M7 Tel: 416-703-6298 Fax: 416-703-7764 NEWS RELEASE LAKE SHORE GOLD ANNOUNCES DETAILS OF THIRD QUARTER 2 TORONTO, ONTARIO (Marketwired – October 23, 2013) - Lake Shore Gold Corp. (TSX:LSG) (NYSE MKT:LSG) ("Lake Shore Gold" or the “Company") today announced that the Company plans to release its third quarter 2013 financial results following the market close on Tuesday, November 5, 2013. The Company will then host a conference call and webcast to review the results on Wednesday, November 6, 2013 at 10:00 am EST. Those wishing to access the call can do so using the telephone numbers listed below. The call will also be webcast and available on the Company’s website. Participant call-in: 416-340-9432 or 800-446-4472 Replay number: 905-694-9451 or 800-408-3053 Re-dial ID: 1664305 Available until: 11:59 pm (November 13, 2013) About Lake Shore Gold Lake Shore Gold is a gold mining company that is in production and pursuing rapid growth through the successful exploration, development and operation of three wholly owned, multi-million ounce gold complexes in the Timmins Gold Camp. The Company is in commercial production at both the Timmins West and Bell Creek mines, with material being delivered for processing to the Bell Creek Mill. In addition to current operations, the Company also has a number of highly prospective projects and exploration targets, all located in and around the Timmins Camp. The Company’s common shares trade on the TSX and NYSE MKT under the symbol LSG. FOR FURTHER INFORMATION PLEASE CONTACT: Tony Makuch President & CEO (416) 703-6298 Mark Utting Vice-President, Investor Relations Lake Shore Gold (416) 703-6298 Website: www.lsgold.com 1
